DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/05/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Lefkowitz on 06/15/2022.

The application has been amended as follows: 

In the claims:

    PNG
    media_image1.png
    590
    866
    media_image1.png
    Greyscale


	7. The premixed co-evaporation source of claim 1, wherein the first compound has the formula:

    PNG
    media_image2.png
    192
    647
    media_image2.png
    Greyscale

wherein X is Se.

For Claim 29, delete compound B8 on the 6th page of the claim as shown below. 


    PNG
    media_image3.png
    739
    722
    media_image3.png
    Greyscale



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Claim 1 is drawn to specific combinations of two compounds in a composition for co-deposition wherein one compound is a dibenzoselenophene and triazine with specific substituents as set forth in Formula I and a second compound is biscarbazole compound. Claims 25 and 26 are drawn to processes involving the same composition. A search of the prior art did not identify these combinations.

While the biscarbazole compounds are well known to be used in applications involving co-deposition and co-deposition methods are well known in the art (see e.g. US 2013/0075716 and US 2004/0016907), the claimed dibenzoselenophene compounds are not known. The closest prior art is Kwong et al (US 2010/0072887) (Kwong) that teaches dibenzoselenophene compounds that also can include a triazine group, for example the compound shown below. However, Kwong does not provide sufficient teachings to modify such compounds to arrive at any of the instantly claimed materials to be used in conjunction with other materials to arrive at the claimed composition. The prior art as a whole also does not provide sufficient motivation to make specific modifications to such a compound to arrive at the instantly claimed composition.

    PNG
    media_image4.png
    344
    328
    media_image4.png
    Greyscale


Claim 11 is drawn to specific combinations of two compounds in a composition. A search of the prior art did not identify these combinations. 

The closest prior art corresponds to Nishimura (US 2014/023179) in view of Shi (US 2004/0016907). Nishimura teaches devices comprising a light emitting layer that includes a first host, a second host and an emitting material wherein the first host is a compound of formula (1) and the second host can be selected as the compound below (left) and that the layer is formed using known deposition methods, such as the co-evaporation method described by Shi.

    PNG
    media_image5.png
    273
    433
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    300
    256
    media_image6.png
    Greyscale


While the combination of Nishimura’s genus of compounds of formula (1) and the second host compound may encompass one of the claimed compositions (i.e. compounds A14 and F1) if several groups from the formula (1) are selected, Nishimura does not provide sufficient motivation, by way of explicit teachings or examples, to have made each of these selections in order to arrive at any of the specifically claimed combinations of compounds in the instant claim 11. Furthermore, no further teaching of motivation to modify the examples of Nishimura to arrive at the instantly claimed materials was found in the prior art as a whole. 

Claims 1-7, 9-11, 13-14, 16, 25-26 and 29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean M DeGuire/Examiner, Art Unit 1786